Conyers, J.,
dissenting. 1. In my opinion both sound reason and the weight of authority are against the conclusion that an effective waiver resulted from the language of the contract. This would be true, I think, even if there were no positive declaration of our legislature upon the subject. As Mr. Justice I-Iarlan says in the Ritter case, 169 U. S. 154 (18 Sup. Ct. 305, 42 L. ed. 693) : “A contract the tendency of which is to endanger the public interest or injuriously affect the public good, or which is subversive of sound morality, ought never to receive the sanction of a court of justice or be made the foundation of its judgment. If, therefore, a policy taken out by the person whose life is insured, and in which the sum named is made payable to himself, his executors, administrators, or assigns, expressly provided for the pajunent of the sum stipulated when or if the assured in sound mind took his own life, the contract, even if not prohibited by statute, would be held to be *806against public policy, in that it tempted or encouraged the assured to commit suicide in order to make provision for those dependent upon him or to whom he was indebted.” But, aside from this, our legislature (Civil Code (1910), § 2500) has declared such a contract illegal. This is a positive and long-established declaration of the policy of the State. I can not believe that in enacting this principle of law the legislature had in mind the rights of individuals that could be waived by contract. In fact, it was not dealing with private rights at all, but with the public welfare; and the principle announced is a sound moral timber in the social structure of-the State. An implied waiver is not more effective tlian an express contract, and therefore I think it unnecessary to decide whether a waiver would or would not result from language such as is used in the contract.
2. The proofs of death are the mechanical foundation, of the plaintiff’s suit. Without them, under the contract, his suit could not be maintained. Tie could not, therefore, object to their introduction in evidence by the defendant. They showed that the cause of death was suicide; and there was no further evidence upon the subject by either party. The fact that the proofs of death were made hastily and without forethought would not affect their character as admissions against the plaintiff’s interest, requiring from him a showing to the contrary, if they were untrue.
While, if it were an open question, I might hold otherwise, our Supreme Court has held in Merritt v. Cotton States Life Insurance Co., 55 Ga. 103 (6), that proof of suicide, without more, does not authorize a presumption that the deceased was insane at the time of the act. This ruling, though by a partial bench of only two Judges, is binding upon this court.
It follows from the above that the judgment of the trial court should be reversed on the main bill, and affirmed on the cross-bill of exceptions